DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1,3 and 4 have been amended. 
Claims 1-27 are pending and examined as follows: 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schave (US 5,832,178).

With regards to claim 1, Schave discloses a multi-layered hot melt adhesive transfer hose (hose 22 for a hot melt mix applicator, Fig. 4a), comprising:
a metal inner tube for transporting heated liquid hot melt adhesive (inner wall 84 has a circular cross section and is constructed of braided stainless steel which melt mix material can flow and be heated, col 9, lines 22-26) and forming an impermeable barrier layer configured to prevent an ingress of oxygen from passing through the inner tube and into the heated liquid hot melt adhesive (inner wall 84 is wrapped with silicone to maximize heat transfer, col 9, lines 26-30);
at least one structural layer configured to withstand a fluid pressure (insulating material 90 which is thick and provide a resilient and durable material, col 9, lines 39-41); 
outer layer 92 directly contact the exterior surface of the insulating material 90, Fig. 4a); and
a heater for maintaining the heated liquid hot melt adhesive at a set point (heating element 30, Fig. 4a), wherein the heater is adapted to be electrically coupled to a power source controlled to maintain the set point to about 450°F or less for an extended period of time (hose to transport hot melt mix material having a temperature of in excess of 300 °F, col 9, lines 45-59).
With regards to claim 2, Schave discloses wherein the metal inner tube is a flexible metal tube (inner wall 84 has a circular cross section and is constructed of braided stainless steel which melt mix material can flow and be heated, col 9, lines 22-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schave as applied to claims 1 and 2 above, and further in view Schave.

With regards to claims 3-5, Schave discloses metal inner tube comprises a flexible metal tube (inner wall 84 has a circular cross section and is constructed of braided stainless steel which melt mix material can flow and be heated, col 9, lines 22-26). 
Schave does not disclose the metal inner tube comprises a metal tape, aluminum or a plurality of seamless corrugations. It would have been an obvious matter of design choice to use telfon or stainless steel for metal inner tube, since the applicant has not disclosed that the tube being made of metal tape, aluminum or a plurality of seamless corrugations solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a tube made of Teflon or stainless steel as taught by Schave. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schave as applied to claims 1 and 2 above, and further in view of Schild et al (US 2010/0269917).

With regards to claim 6, Schave does not disclose a liner disposed along an inner surface of the flexible metal inner tube.
inner hose 10, Fig. 2) disposed along an inner surface of the flexible metal inner tube (braided support web 20, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the metal inner tube of Schave with a liner as taught by Schild in order to provide thermal stability for liquids passing through. 
With regards to claim 7, Schild et al teaches wherein the liner comprises a heat stable polymeric material configured to improve flow of the heated liquid hot melt adhesive through the flexible metal inner tube (inner hose 10 can be made of many heat sable polymeric materials, paragraph 0010, lines 20-26).
With regards to claim 8, Schild et al teaches wherein the liner includes a smooth interior surface to facilitate fluid flow and prevent material incompatibility between the heated liquid hot melt adhesive and the flexible metal inner tube (inner hose 10 includes a smooth interior surface, Fig. 2).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schave as applied to claims 1 and 2 above, and further in view of Allen et al (WO 96/11356).

With regards to claim 9, Schave does not disclose wherein the at least one structural layer comprises a braided jacket. 
Allen et al teaches a hot melt flexible hose having at least one structural layer comprises a braided jacket (an outer braiding 26 around tube 14, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the structural layer of Schave with the braided jacket as taught by Allen et al in order to provide resilience and strength to a hot melt hose. 
With regards to claim 10, Allen et al teaches wherein the at least one structural layer comprises two overlapping braided jackets (wire braiding 37 and outer braiding 32, Fig. 2).
With regards to claim 11, Allen et al discloses wherein the outer covering has a multi-layered structure overlaying an exterior surface of the at least one structural layer (outer sleeve assembly 12 comprises inner sleeve tube 28, heating element 29, thermal insulation 31, and outer braiding 32, Fig. 1).
With regards to claim 12, Allen et al discloses wherein the outer covering layer further comprises a heating tape sublayer, an insulation sublayer covering the heating tape sublayer, and a protective sublayer covering the insulation sublayer (outer sleeve assembly 12 comprises inner sleeve tube 28, heating element 29, thermal insulation 31, and outer braiding 32, Fig. 1).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schave as applied to claims 1 and 2 above, and further in view of Squier et al (US 6,844,077).

With regards to claim 13, Schave discloses wherein the metal inner tube comprises a core (inner wall 84 has a circular cross section and is constructed of braided stainless steel which melt mix material can flow and be heated, col 9, lines 22-26).
Schave does not teach a metallic coating applied to the core. 
Squier et al teaches a metallic coating (high barrier metalized film, Title). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the metal inner tube of Schave with the metallic coating as taught by Squier in order to provide an improved moisture and gas barrier for a hose. 

With regards to claim 17, Schave discloses a multi-layered hot melt adhesive transfer hose (hose 22 for a hot melt mix applicator, Fig. 4a).

Squier et al teaches a metallic coating (high barrier metalized film, Title). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the metal inner tube of Schave with the metallic coating as taught by Squier in order to provide an improved moisture and gas barrier for a hose. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pagnella (US 6,738,566) in view of Allen et al.

With regards to claim 14, Pagnella discloses an apparatus for melting and dispensing a hot melt adhesive (adhesive dispensing system 10, Fig. 1), the apparatus comprising:
a chamber for receiving a solid form of the hot melt adhesive (melt unit 14 includes a reservoir 18, Fig. 1);
a heating device (heater 24, Fig. 1) coupled to the chamber and configured to receive the hot melt adhesive for liquefying the solid form of the hot melt adhesive (liquefying the adhesive 20, col 3, lines 8-10); and the multi-layered hot melt adhesive transfer hose (hose 12, Fig. 1).  
Pagnella does not disclose a multi-layered hot melt adhesive transfer hose, comprising:
a conduit metal inner tube for transporting heated liquid hot melt adhesive
and forming an impermeable barrier layer configured to prevent the ingress of oxygen from passing through the conduit and into the hot melt adhesive;
at least one structural layer configured to withstand a fluid pressure; an outer covering overlaying an exterior surface of the at least one structural layer; and a heater for maintaining the hot 
Allen et al discloses a multi-layered hot melt adhesive transfer hose (hose 10, Fig. 1), comprising:
metal inner tube for transporting heated liquid hot melt adhesive and forming an impermeable barrier layer configured to prevent the ingress of oxygen from passing through the conduit and into the hot melt adhesive (inner core tube 11 comprises tube 14 which may be a Teflon tube or stainless steel tube, page 5, lines 14-18);
at least one structural layer (stainless steel braiding 26, Fig. 1) configured to withstand a fluid pressure;
 an outer covering overlaying an exterior surface of the at least one structural layer (outer sleeve assembly 12, Fig. 1); 
and a heater (heating element 29, Fig. 1) for maintaining the hot melt adhesive at a set point, wherein the heater is adapted to be electrically coupled to a power source controlled to maintain the set point to about 450°F or less for an extended period of time (page 8, lines 20-21).
It would have been obvious to modify the hose of Pagnella with the hose of Allen et al in order to provide an improved hose for a hot melt adhesive system. 

With regards to claim 15, Pagnella discloses a dispenser for dispensing hot melt adhesive onto a substrate (dispensing unit 16 for dispensing hot melt adhesive 20 onto substrate 32, Fig. 1) and a hose (hose 12, Fig. 1) coupled to a source of liquid hot melt adhesive (melt unit 14 includes a reservoir 18, Fig. 1) and the dispenser (dispensing unit 16, Fig. 1).
Pagnella does not disclose a multi-layered hot melt adhesive transfer hose, comprising:
a conduit metal inner tube for transporting heated liquid hot melt adhesive 

at least one structural layer configured to withstand a fluid pressure; an outer covering overlaying an exterior surface of the at least one structural layer; and a heater for maintaining the hot melt adhesive at a set point, wherein the heater is adapted to be electrically coupled to a power source controlled to maintain the set point to about 450°F or less for an extended period of time.
Allen et al discloses a multi-layered hot melt adhesive transfer hose (10), comprising:
metal inner tube for transporting heated liquid hot melt adhesive and forming an impermeable barrier layer configured to prevent the ingress of oxygen from passing through the conduit and into the hot melt adhesive (inner core tube 11 comprises tube 14 which may be a Teflon tube or stainless steel tube, page 5, lines 14-18);
at least one structural layer (stainless steel braiding 26, Fig. 1) configured to withstand a fluid pressure;
 an outer covering overlaying an exterior surface of the at least one structural layer (outer sleeve assembly 12, Fig. 1); 
and a heater (heating element 29, Fig. 1) for maintaining the hot melt adhesive at a set point, wherein the heater is adapted to be electrically coupled to a power source controlled to maintain the set point to about 450°F or less for an extended period of time (page 8, lines 20-21).
It would have been obvious to modify the hose of Pagnella with the hose of Allen et al in order to provide an improved hose for a hot melt adhesive system. 
With regards to claim 16, Pagnella discloses the source of liquid hot melt adhesive is a melter (heater 24 liquefying the adhesive 20, col 3, lines 8-10).

Claims 18,19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schave and Squier et al as applied to claims 17 above, and further in view of Allen et al.

With regards to claim 18, Schave and Squier et al does not disclose an inner tube that conveys the hot melt adhesive in a molten state, wherein the inner tube has a first inner surface and a first outer surface; a structural layer overlaying the first outer surface of the inner tube, wherein the structural layer has a second inner surface and a second outer surface; and an outer covering overlaying the second outer surface of the structural layer, wherein the outer covering has a third inner surface and a third outer surface, wherein the oxygen barrier layer is in direct contact with the first inner surface or the first outer surface of the inner tube, the second inner surface or the second outer surface of the structural layer, or the third inner surface or the third outer surface of the outer covering.
Allen et al discloses an inner tube that conveys the hot melt adhesive in a molten state (inner core tube 11 comprises tube 14 which may be a Teflon tube or stainless steel tube, page 5, lines 14-18), wherein the inner tube has a first inner surface and a first outer surface (Fig. 1);
a structural layer overlaying the first outer surface of the inner tube, wherein the structural layer has a second inner surface and a second outer surface (stainless steel braiding 26, Fig. 1); and
an outer covering overlaying the second outer surface of the structural layer, wherein the outer covering has a third inner surface and a third outer surface (outer sleeve assembly 12, Fig. 1),
wherein the oxygen barrier layer is in direct contact with the first inner surface or the first outer surface of the inner tube, the second inner surface or the second outer surface of the structural layer, or the third inner surface or the third outer surface of the outer covering (high barrier metalized film of Squier modified with the tube of Allen et al).
It would have been obvious to modify the hose of Schave and Squier et al with the hose of Allen et al to provide an efficient hose for a hot melt device. 
With regards to claim 19, Allen et al wherein the outer covering further comprises a heating tape sublayer, an insulation sublayer, and a protective sublayer, and wherein the oxygen barrier layer (high barrier metalized film of Squier modified with the tube of Allen et al) is in direct contact with an outer surface of the insulation sublayer, an inner surface of the protective sublayer, or an outer surface of the protective sublayer (outer sleeve assembly 12 comprises inner sleeve tube 28, heating element 29, thermal insulation 31, and outer braiding 32, Fig. 1).
With regards to claim 21, Squier et al teaches wherein the oxygen barrier layer (high barrier metalized film, Title) has an expandable configuration to accommodate thermal expansion of any trapped gases upon heating (high barrier metalized film has a polyolefin core layer and other polymer layers which are expandable since they are plastic, col 2, lines 1-5).
With regards to claim 22, Squier et al teaches wherein the oxygen barrier layer (high barrier metalized film, Title) is a metallic material and polymeric material (metal receiving layer A, first tie layer B and a core layer C made from polymer, col 2, lines 31-40). 
With regards to claim 23, Squier et al teaches wherein the oxygen barrier layer (high barrier metalized film, Title) comprises a metallic layer comprising aluminum (polymer layer is preferably metalized with aluminum, col 2, lines 5-10).
With regards to claim 24, Squier et al teaches wherein the oxygen barrier layer comprises a polymeric layer (polymer layer is preferably metalized, col 2, lines 5-10).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schave and Squier et al as applied to claim 17 above, and further in view of Jackson (US 2010/0021665).

With regards to claim 25, Schave teaches a multi-layered hot melt adhesive transfer hose (hose 22 for a hot melt mix applicator, Fig. 4a), comprising:a metal inner tube for transporting heated liquid inner wall 84 has a circular cross section and is constructed of braided stainless steel which melt mix material can flow and be heated, col 9, lines 22-26) and forming an impermeable barrier layer configured to prevent an ingress of oxygen from passing through the inner tube and into the heated liquid hot melt adhesive (inner wall 84 is wrapped with silicone to maximize heat transfer, col 9, lines 26-30);at least one structural layer configured to withstand a fluid pressure (insulating material 90 which is thick and provide a resilient and durable material, col 9, lines 39-41); an outer covering overlaying and in direct contact with an exterior surface of the at least one structural layer (outer layer 92 directly contact the exterior surface of the insulating material 90).
Schave and Squier et al does not teach wherein the inner tube comprises a composite material including a heat stable polymer and an inorganic additive, and wherein the inorganic additive decreases oxygen permeability of the inner tube.
Jackson teaches wherein the inner tube (inner tubular member 12, Fig. 1) comprises a composite material including a heat stable polymer (polymer rubber, abstract, lines 6-8) and an inorganic additive (filler is silica or clay, paragraph 0033, lines 2-5), and wherein the inorganic additive decreases oxygen permeability of the inner tube (same material as specified in applicant’s specification therefore would serve to decrease oxygen permeability, paragraph 0033, lines 2-5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the tube of Schave and Squier et al with the inorganic additive as taught by Jackson in order to improve a hose for a hot melt system. 
With regards to claim 26, Jackson teaches wherein the inorganic additive is selected from the group consisting of clay, silicates and silicas, pillared materials, metal salts, nanoplatelets, and mixtures thereof (filler is silica or clay, paragraph 0033, lines 2-5).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pagnella in view of  Squier et al.
With regards to claim 27, Pagnella discloses an apparatus for melting and dispensing a hot melt adhesive (adhesive dispensing system 10, Fig. 1), the apparatus comprising:
a chamber for receiving a solid form of the hot melt adhesive (melt unit 14 includes a reservoir 18, Fig. 1);
a heating device (heater 24, Fig. 1) coupled to the chamber and configured to receive the hot melt adhesive for liquefying the solid form of the hot melt adhesive (liquefying the adhesive 20, col 3, lines 8-10); and the multi-layered hot melt adhesive transfer hose (hose 12, Fig. 1).  
Pagnella does not disclose wherein at least one of the layers is an oxygen barrier layer that prevents or minimizes the ingress of oxygen into a conduit of the hose that transports a molten hot melt adhesive.
Squier et al teaches a metallic coating (high barrier metalized film, Title). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the hose of Pagnella with the metallic coating as taught by Squier in order to provide an improved moisture and gas barrier for a hose. 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach wherein the oxygen barrier layer is fluidly coupled with a one-way valve to accommodate thermal expansion of any trapped gases upon heating. 


Response to Arguments
Applicant’s arguments: Applicant argues the prior art does not disclose or teach an outer covering overlaying and in direct contact with an exterior surface of the at least one structural layer. 
Examiner’s response: Schave discloses a multi-layered hot melt adhesive transfer hose (hose 22 for a hot melt mix applicator, Fig. 4a), comprising:
a metal inner tube for transporting heated liquid hot melt adhesive (inner wall 84 has a circular cross section and is constructed of braided stainless steel which melt mix material can flow and be heated, col 9, lines 22-26) and forming an impermeable barrier layer configured to prevent an ingress of oxygen from passing through the inner tube and into the heated liquid hot melt adhesive (inner wall 84 is wrapped with silicone to maximize heat transfer, col 9, lines 26-30);
at least one structural layer configured to withstand a fluid pressure (insulating material 90 which is thick and provide a resilient and durable material, col 9, lines 39-41); 
an outer covering overlaying and in direct contact with an exterior surface of the at least one structural layer (outer layer 92 directly contact the exterior surface of the insulating material 90, Fig. 4a); and
Applicant’s arguments: Applicant argues the prior art does not disclose or teach “wherein at least one of the layers is an oxygen barrier layer that prevents or minimizes the ingress of oxygen into a conduit of the hose that transports a molten hot melt adhesive”.
Examiner’s response: Squier et al teaches wherein the oxygen barrier layer (high barrier metalized film, Title) has an expandable configuration to accommodate thermal expansion of any trapped gases upon heating (high barrier metalized film has a polyolefin core layer and other polymer layers which are expandable since they are plastic, col 2, lines 1-5). It would have been more than obvious to use such a barrier in the application of hose considering fluid will be passing through it. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761